DETAILED ACTION
This communication is in response to the Application filed on 05/08/2020. Claims 1-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020, 10/01/2020, 11/13/2020, 12/07/2020, 01/11/2021, 03/02/2021, 04/02/2021, 04/09/2021, 06/18/2021, 07/08/2021 (3), 07/29/2021, 08/09/2021, 08/11/2021, 08/18/2021, 10/06/2021, 11/15/2021, 12/02/2021, 12/15/2021, 12/23/2021, and 02/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/870419 and 16/870396 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner Note to 35 USC 101 Abstract
The Examiner has considered the encoder and decoder claims for abstract idea but has deemed the claims to be directed towards patent eligible subject matter. More specifically, the decoder claims explicitly recite the decoding of an encoded audio signal and the providing of audio information based on the decoded spectral values via the switchable mode. Further, the encoder claims provide limitations on process of receiving audio content encoding that audio content as well as deriving symbol codes based on the switchable mode. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Jihun KIm on 02/16/2022.
The application has been amended as follows: 
Please Replace Claim 1 with – 1. (Currently Amended) An audio decoder for providing decoded audio information on a basis of encoded audio information,

wherein the audio decoder is configured to acquire decoded spectral values on a basis of encoded information representing the spectral values,

wherein the audio decoder is configured to jointly decode two or more most significant bits per spectral value on a basis of respective symbol codes for a set of spectral values using an arithmetic decoding, 

wherein a respective symbol code represents two or more most significant bits per spectral value for one or more spectral values,



such that one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits 

wherein the audio decoder is configured to provide the decoded audio information using the spectral values,

wherein the audio decoder is configured to be switchable between 
a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from an encoder and in which least significant bits are decoded for all spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, and

wherein the audio decoder is configured to evaluate a bitstream flag which is comprised in the encoded audio information in order to decide whether the audio decoder operates in the first mode or in the second mode. –


Replace Claim 3 with—3. (Currently Amended) The audio decoder according to claim 1, wherein the arithmetic decoding is configured to determine bit positions of 


Please Replace Claim 5 with – 5. (Currently Amended) The audio decoder according to claim 1, wherein the audio decoder is configured to decode, in a first decoding phase, 
two or more most significant bits per spectral value, and 
for all spectral values for which two or more most significant bits are decoded and which comprise more bits than the two or more most significant bits and a least significant bit, one or more intermediate bits, bit positions of which are between the least significant bit and the two or more most significant bits, and 
for all spectral values for which two or more most significant bits are decoded and for which the two or more most significant bits and any intermediate bits, when intermediate bits are present, indicate a non-zero value, signs

wherein the audio decoder is configured to selectively omit, in the first decoding phase, a decoding of a sign for spectral values for which the two or more most significant bits and any intermediate bits, when intermediate bits are present, indicate a zero value, and

wherein the audio decoder is configured to selectively acquire, in a second decoding phase which follows the first decoding phase, sign information for spectral values for which the two or more most significant values and any intermediate bits,when intermediate bits are present, indicate a zero value and for which a least significant bit information indicates a non-zero value.—



Please Replace Claim 7 with – 7. (Currently Amended) The audio decoder according to claim 6, wherein the audio decoder is configured to use a single bit of the least-significant-bit-information  bit sequence for respective spectral values for which when intermediate bits are present, indicate a non-zero value, wherein the used single bit of the least-significant-bit-information bit sequence is used in order to acquire a least significant bit value

wherein the audio decoder is configured to use a single bit of the least-significant-bit-information bit sequence for respective spectral values for which the two or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which the used single bit of the least-significant-bit-information bit sequence confirms the zero value, and

wherein the audio decoder is configured to use two subsequent bits of the least-significant-bit-information bit sequence for respective spectral values for which the two or more most significant values  and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which a first of the used bits of the least-significant-bit-information bit sequence indicates a deviation from the zero value by a least significant bit value, wherein a second of the used bits of the least-significant-bit-information bit sequence determines a sign of the respective spectral value.—


Please Cancel Claims 9 and 10.

Replace Claim 11 with –11. (Currently Amended) The audio decoder according to claim 1, wherein the audio decoder is configured to jointly decode two or more most significant bits per spectral value for at least two spectral values on a basis of respective symbol codes, wherein a respective symbol code represents two or more most significant bits per spectral value for at least two spectral values.—


Please Replace Claim 12 with –12. (Currently Amended) The audio decoder according to claim 1, wherein the audio decoder is configured to decode spectral values according to a following algorithm:
	
 decode             
                
                    
                        X
                    
                    
                        q
                    
                
                
                    
                        n
                    
                
            
         and            
                 
                
                    
                        X
                    
                    
                        q
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         according to:
numbits = 1;
do {
	Get probabilities p from context c
	Decode symbol sym with arithmetic decoding and probabilities p
	Update context c
	numbits++;
} while (sym==VAL_ESC)
Xq[n] = (sym & 3) << (numbits-2);
Xq[n+1] = (sym >> 2) << (numbits-2);


 remaining bits except a least significant bit, if there are any remaining bits, according to:

for (b = 1; b < numbits-2; b++) {
	Decode bit0
	Xq[n] += bit0 << b
	Decode bit1
	Xq[n+1] += bit1 << b
}

 a most significant bit is zero and the remaining bits are zero according to:
q[n] != 0 ) {
		Decode bit0
		if (bit0 == 1) {
			Xq[n] = -Xq[n];
		}
}
if (Xq[n+1] != 0) {
		Decode bit1
		if (bit1 == 1) {
			Xq[n+1] = -Xq[n+1];
		}
}

 set all coefficients n >= lastnz to zero, wherein the lastnz is acquired on a basis of a side information acquired from an encoded audio representation;

 the arithmetic decoding and compute the number of unused bits;

if there are unused bits, decode nlsbs bits and store them in a data structure lsbs[];
then refine the coefficients (Xq(n),Xq(n+1)) if numbits[n]>2 using the decoded LSB bits according to:

k = 0;
for (n = 0; n < lastnz; n+=2) {
		if (numbits[n] > 2) {
			if (k == nlsbs) {
				break;
			}
			bit0 = lsbs[k++];
			if (bit0 == 1) {
				if (Xq[n] > 0) {
					Xq[n] += 1;
				} else if (Xq[n] < 0) {
					Xq[n] -= 1;
				} else {
					if (k == nlsbs) {
						break;
					}
					bit1 = lsbs[k++];
					Xq[n] = 1 – 2*bit1;
				}
			}

				break;
			}
			bit0 = lsbs[k++];
			if (bit0 == 1) {
				if (Xq[n+1] > 0) {
					Xq[n+1] += 1;
				} else if (Xq[n+1] < 0) {
					Xq[n+1] -= 1;
				} else {
					if (k == nlsbs) {
						break;
					}
					bit1 = lsbs[k++];
					Xq[n+1] = 1 – 2*bit1;
				}
			}
}
}.
--

Please Replace Claim 13 with –13. (Currently Amended) An audio encoder for providing a basis of 

wherein the audio encoder is configured to acquire spectral values representing an audio content of the input audio information, 

wherein the audio encoder is configured to encode at least a plurality of the spectral values, in order to 

wherein the audio encoder is configured to jointly encode two or more most significant bits per spectral value, to acquire respective symbol codes for a set of spectral values using an arithmetic encoding, 



wherein the audio encoder is configured to encode one or more least significant bits associated with one or more of the spectral values in dependence on a bit budget available, 

such that one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which two or more most significant bits are encoded and which comprise more bits than the two or more most significant bits;

wherein the audio encoder is configured to provide the encoded audio information using the encoded information representing the spectral values,

wherein the audio encoder is configured to be switchable between 
a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and 

wherein the audio encoder is configured to provide a bitstream flag which is comprised in the encoded audio information in order to indicate whether the audio encoder operates in the first mode or in the second mode. –

Please Replace Claim 14 with –14. (Currently Amended) The audio encoder according to claim 13, wherein the arithmetic encoding is configured to determine bit positions of an arithmetically encoded representation 

Please Replace Claim 15 with –15. (Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to map at least two most significant bits of 

Please Replace Claim 17 with –17. (Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to encode, in a first encoding phase, 
two or more most significant bits per spectral value, and 
for all spectral values for which two or more most significant bits are encoded and which comprise more bits than the two or more most significant bits and a least significant bit, one or more intermediate bits, bit positions of which are between the least significant bit and the two or more most significant bits, and 
for all spectral values for which two or more most significant bits are encoded and for which the two or more most significant bits and any intermediate bits, when intermediate bits are present, indicate a non-zero value, signs; 

wherein the audio encoder is configured to selectively omit, in the first encoding phase, an encoding of a sign for spectral values for which when intermediate bits are present, indicate a zero value, and

wherein the audio encoder is configured to selectively encode, in a second encoding phase, sign information for spectral values for which the two or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value and for which a least significant bit information indicates a non-zero value.—


Please Replace Claim 18 with –18. (Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to only incorporate sign information into an encoded audio representation for spectral values which only differ from zero by a least significant bit if the least significant bit of such spectral values is 

 Please Replace Claim 20 with --(Currently Amended) The audio encoder according to claim 19, wherein the audio encoder is configured to provide a single bit of the least-significant-bit-information bit sequence for respective spectral values for which when intermediate bits are present, indicate a non-zero value, wherein the bit sequence is used in order to encode a least significant bit value,

wherein the audio encoder is configured to provide a single bit of the least-significant-bit-information bit sequence for respective spectral values for which the two or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which the provided single bit of the least-significant-bit-information bit sequence confirms the zero value, and

bit sequence for respective spectral values for which the two or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which a first of the provided bits of the least-significant-bit-information bit sequence indicates a deviation from the zero value by a least significant bit value, wherein a second of the provided bits of the least-significant-bit-information bit sequence encodes a sign of the respective spectral value.—



Please Cancel Claims 22 and 23.

Please Replace Claim 26 with –26. (Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to encode all bits except for a least significant bit for all non-zero spectral values, and

wherein the audio encoder is configured to encode least significant bits for spectral values until a bit budget is exhausted.—


Please Replace Claim 27 with –27. (Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to acquire a gain information which determines quantization steps of a quantization of spectral values, and which determines a bit demand for encoding the quantized spectral values.—


Please Replace Claim 28 with –(Currently Amended) A method for providing a basis of  the method comprising:

a basis of encoded information representing the spectral values;

a basis of respective symbol codes for a set of spectral values using an arithmetic decoding, wherein a respective symbol code represents two or more most significant bits per spectral value for one or more spectral values;





wherein the method further comprises operating in 
a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from an encoder and in which least significant bits are decoded for all spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, or 
- 	a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, and

wherein the method further comprises evaluating a bitstream flag which is comprised in the encoded audio information in order to decide whether to operate in the first mode or in the second mode. –



Please Replace Claim 29 with –(Currently Amended) A method for providing a basis of input audio information, the method comprising:

;









wherein the method further comprises operating in 
a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, or
- 	a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and 

wherein the method further comprises providing a bitstream flag which is comprised in the encoded audio information in order to indicate whether the first mode or the second mode is used. –


Please Replace Claim 30 with –(Currently Amended) A non-transitory digital storage medium having a computer program stored thereon to perform, when the computer program is run by a computer, a method for providing a basis of the method comprising:

a basis of encoded information representing the spectral values,

a basis of respective symbol codes for a set of spectral values using an arithmetic decoding, wherein a respective symbol code represents two or more most significant bits per spectral value for one or more spectral values;





wherein the method further comprises operating in 
a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from the encoder and in which least significant bits are decoded for all spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, or
- 	a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, and

wherein the method further comprises evaluating a bitstream flag which is comprised in the encoded audio information in order to decide whether to operate in the first mode or in the second mode.—


Please Replace Claim 31 with-- (Currently Amended) A non-transitory digital storage medium having a computer program stored thereon to perform, when the computer program is run by a computer, a method for providing a basis of  the method comprising:











wherein the method further comprises operating in 
a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, or
- 	a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and 

wherein the method further comprises providing a bitstream flag which is comprised in the encoded audio information in order to indicate whether the first mode or the second mode is used.—


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record with respect to claims 1, 28, and 30 Choo does teach an audio decoder for providing a decoded audio information on the basis of an 

Bhaskar teaches LSB which comprise more bits than the one or more most significant bits (see [0080], where 7 LSB are used and no MSB and decoder 38 generates an audio stream 40).
However, none of the cited prior art either alone or in combination thereof teaches or makes obvious the limitations as recited in former claims 9+10 and similarly in claims 22+23 with respect to independent claims 1 and 13. With respect to claims 28-31, the Examiner notes a slight difference in scope. As noted above, the second coding mode is partially disclosed in Fejzo and in Bhaskar but not in combination as an “AND” within the second coding mode as highlighted below. However, none of those prior arts or any other cited above teaches the requirement of a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits”  OR “a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits” in combination with the option of the first mode which is decided by a bitstream flag received by the decoder or sent by the encoder to the decoder specifying the specific coding mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/17/2022